      Case 1:09-cr-00245-TCB-AJB Document 285 Filed 10/29/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION



 UNITED STATES OF AMERICA,
                                         CRIMINAL ACTION FILE
 v.
                                         NO. 1:09-cr-245-TCB
 CRAIG COURTNEY CARROLL,

       Defendant.


                                 ORDER

      This case comes before the Court on Magistrate Judge Alan J.

Baverman’s final report and recommendation (the “R&R”) [282], which

recommends dismissing Defendant Craig Courtney Carroll’s motion

[279] to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255. Carroll has filed objections [284].

I.    Background

      Carroll was found guilty by a jury of (1) interference with

interstate commerce by robbery, (2) use of a firearm during the

commission of a crime of violence, and (3) possession of a firearm by a

convicted felon. He was sentenced to 295 months of imprisonment, to be
    Case 1:09-cr-00245-TCB-AJB Document 285 Filed 10/29/20 Page 2 of 5




followed by five years of supervised release. The Eleventh Circuit

affirmed that sentence. See United States v. Carroll, 450 F. App’x 937

(11th Cir. Jan 12, 2012) (per curiam).

     On June 24, 2016, Carroll filed a motion [230] to vacate his

sentence pursuant to 28 U.S.C. § 2255, arguing that his career offender

sentence was unlawful. On March 16, 2017, Carroll moved [237] to

voluntarily dismiss his pending § 2255 motion to vacate, and on

March 17, the § 2255 motion was dismissed.

     On October 7, 2020, Carroll filed the present motion to vacate,

contending once again that he was improperly sentenced as a career

offender.

     The magistrate judge recommends dismissing Carroll’s present

motion as barred by the one-year statute of limitations for § 2255

petitions. The R&R notes that his convictions became final on April 11,

2012, ninety days after the Eleventh Circuit affirmed his sentence on

January 12, 2012. It concludes that the statute of limitations expired on

April 11, 2013—seven years before Carroll submitted the present

motion.

                                    2
      Case 1:09-cr-00245-TCB-AJB Document 285 Filed 10/29/20 Page 3 of 5




II.   Legal Standard on Review of a Magistrate Judge’s R&R

      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C. §

636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).1




      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
                                         3
     Case 1:09-cr-00245-TCB-AJB Document 285 Filed 10/29/20 Page 4 of 5




      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

III. Carroll’s Objections to the R&R

      In his objections, Carroll confusingly argues that he has not filed a

motion pursuant to § 2255 and that prison guards have been

committing mail fraud by forging his name on court documents.



without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         4
      Case 1:09-cr-00245-TCB-AJB Document 285 Filed 10/29/20 Page 5 of 5




Nevertheless, he also appears to collaterally challenge his conviction by

making an ineffective assistance of counsel claim.

      However, Carroll offers no evidence in support of his claims, and

the Court finds them to be wholly unsupported by the record. Moreover,

he does not respond to the magistrate judge’s recommendation that his

§ 2255 motion be dismissed as untimely.

IV.   Conclusion

      Based on the foregoing, the Court agrees with the well-reasoned

recommendation of the magistrate judge. Accordingly, Carroll’s

objections [284] are overruled and the Court adopts as its order the

R&R [282]. Carroll’s motion [279] is dismissed as untimely.

      IT IS SO ORDERED this 29th day of October, 2020.



                                    ____________________________________
                                    Timothy C. Batten, Sr.
                                    United States District Judge




                                      5
